Case 2:20-cv-02086-JTF-dkv Document 1 Filed 02/05/20 Page 1 of 3           PageID 1



   IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN
          DISTRICT OF TENNESSEE




NORMAN SMITH ON THE BEHALF
OF THE ESTATE ANTONIO J.SMITH

       vs

CITY OF MEMPHIS IN HIS INDIVIDUAL CAPACITY
AND OFFICIAL CAPACITY; MEMPHIS POLICE DEPARTMENT INDIVIDUAL CAPACITY AND
OFFICIAL CAPACITY; MICHAEL RILLING SUBSTITUTING FOR BOTH JOHN DOE IN THERE
OFFICIAL CAPACITY AND INDIVIDUAL CAPACITY

                          CIVIL CASE:



         42, U.S.C ss1983 EXCESSIVE FORCE

 COMES NOW, NORMAN SMITH ON BEHALF OF ANTONIO J. SMITH IN HI S OWN
PROPER PERSONA SUI JURIS AND MOVES THIS HONORABLE COURT AS FOLLOWING"
42 U.S.C ss1983

              JURISDICTION

JURISDICTION IS INVESTED IN THIS COURT PURSUANT TO 28 U.S.C ss 1331 & 1343

               VENUE
VENUE IS INVESTED IN THIS COURT PURSUANT
28 u.s.c 1391

            STATEMENT OF FACTS



  The Plaintiff, NORMAN SMITH on behalf the estate of ANTONIO J. SMITH brings th is 42
  U.S.C ss1983 civil right litigation for amongst the following EXCESSIVE FORCE, WRONG
 DEATH , FALSE ARREST, ILLEGAL DETAINMENT AND PLAINTIFF BRING A 18 U.S.C 242
   SEEKING FOR THE FEDERAL PROSECUTOR TO BRING CHARGES AGAINST THE
                 OFFICER'S IN THERE OFFICIAL CAPACITY FOR MURDER
Case 2:20-cv-02086-JTF-dkv Document 1 Filed 02/05/20 Page 2 of 3                        PageID 2



THE plaintiff states the above police officers were called to the community to investigate the call
 that Ms. Kayla Davis who's physical address is 3642 Hallbrook street Memphis TN 38127 and
                         the call was for breaking entry into her residents .

  The officer where conversing with and Kayla Davis when the heard commotion outside the
   above officers John Doe 1 and 2 went out to see what was going on and seen ANTONIO
       SMITH and TREY HIGGS who is the cousin of his girl friend ALICIA TOWERS.

The above individual TREY HIGGS has a problem going over people's houses and stealing and
my brother has a problem with him coming over and this day he asked him to get up and leave
      and he refused to leave and this lead to an argument and a physical altercation.

 The plaintiff states Ms. Kayla Davis wrote a statement and in it she says " my brother had his
  hands up in the air informing the police not to shoot, but after a few minutes the officer shot
                  three times without any legal reasoning to justify their actions".

    The plaintiff states John Doe officers 1& 2 knowing and intentionally acted without legal
        justification and use more than a De minim is use of force to maintain control .

 The officers are not trained to kill citizens they are trained to serve and protect in this case the
   officer shot a man that wasn't committing a crime nor was he trust passing he was on his
                  property to protect his liberty interest and his families interest.

The Memphis police are responsible for the conduct of there officers when they violate the civil
            rights of any citizen within the state of Tennessee city of Memphis.

The plaintiff raise a Monell claim under MONELL VS NEW YORK SOCIAL SERVICE, 436 U.S
   658 (1978); plaintiff states the Memphis police department has a pattern and practice of
                                       shooting citizens .

The ( " MEMPHIS POLICE DEPARTMENT" ) failure to properly train there officers in interacting
              with non physical incidents that lead to nothing but arguments.

The plaintiff states he served the MEMPHIS POLICE DEPARTMENT AND STATES ATTORNEY
  OFFICE WITH A DATA PRESERVATION HOLD NOTICE TO HOLD ALL PHYSICAL DATA
                             FROM THE POLICE BODY CAMERAS .

THE plaintiff states the John Doe body camera will show everything that Ms. Kayla DAVIS seen
                and reported in her sworn affidavit that attached to this complaint.

 The plaintiff states 42 U.S.C ss1983 is applicable because the officer are cloth under the color
                                           of state law.
 Case 2:20-cv-02086-JTF-dkv Document 1 Filed 02/05/20 Page 3 of 3                         PageID 3



    Plaintiff stated the officer misuse there police power to abridged the Right, pri vileges and
     immunities of ANTONIO SMITH RIGHTS , and today is covering up there wrongdoing .

 Plaintiff states he is seeking for the court to appoint an attorney because he cannot represent
  the estate of his Brother, but federal Rules of civil procedure; Rule : 11(c) allows the court to
                          appoint an attorney under the trial bar obligation.

  Plaintiff states 18 U .. S. C 242 make applicable that a plaintiff can seek the court to have the
 federal court to prosecute the defendant if they are found to have violated a citizens civil rights

Plaintiff states in this case it is clear that my brother civil rights were violated and the police used
                                              excessive force.

                                          RELIEF SOUGHT

       THE PLAINTIFF SEEKS 6 MILLION DOLLARS IN COMPENSATORY DAMAGES

            THE PLAINTIFF SEEKS 6 MILLION DOLLARS IN PUNITIVE DAMAGES

     THE PLAINTIFF SEEK INJUNCTION RELIEF AGAINST THE MEMPHIS POLICE
   DEPARTMENT TO BRING THERE TRAINING UP TO CONSTITUTIONAL STANDARDS

THE PLAINTIFF IS SEEKING FOR THE OFFICER TO BE PROSECUTED UNDER 18U.S.C ss
                       242 BY THE FEDERAL PROSECUTOR

                  ANYOTHER RELIEF THIS COURT DEEMS JUST AND FAIR

                 SEEKING COUNSEL UNDER THE TRIAL BAR OBLIGATIONS


                                   ~     ECTF~
                               I        ~

                          P. J. &;<_ 31~5
                          ti- ordt?/1({_;      1fJ 30() 00
                          rjf/- 231-        70 71
